
	

114 HR 4788 IH: SCORE for Small Business Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4788
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Ms. Adams (for herself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To strengthen resources for entrepreneurs by improving the SCORE program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the SCORE for Small Business Act of 2016. 2.SCORE ReauthorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended—
 (1)by redesignating subsection (j) as subsection (f); and (2)by adding at the end the following:
				
 (g)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $10,500,000 in each of fiscal years 2017 and 2018..
			3.SCORE program
 Section 8 of the Small Business Act (15 U.S.C. 637) is amended— (1)in subsection (b)(1)(B), by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and
 (2)by striking subsection (c) and inserting the following:  (c)SCORE program (1)DefinitionIn this subsection:
 (A)SCORE AssociationThe term SCORE Association means the Service Corps of Retired Executives Association or any successor or other organization who receives a grant from the Administrator to operate the SCORE program under paragraph (2)(A).
 (B)SCORE programThe term SCORE program means the SCORE program authorized by subsection (b)(1)(B). (2)Management and volunteers (A)In generalThe Administrator shall provide a grant to the SCORE Association to manage the SCORE program.
 (B)VolunteersA volunteer participating in the SCORE program shall— (i)based on the business experience and knowledge of the volunteer—
 (I)provide at no cost to individuals who own, or aspire to own, small business concerns personal counseling, mentoring, and coaching relating to the process of starting, expanding, managing, buying, and selling a business; and
 (II)facilitate low-cost education workshops for individuals who own, or aspire to own, small business concerns; and
 (ii)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.
 (3)Plans and goalsThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, and other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program.
 (4)Annual reportThe SCORE Association shall submit to the Administrator an annual report that contains— (A)the number of individuals counseled or trained under the SCORE program;
 (B)the number of hours of counseling provided under the SCORE program; and (C)to the extent possible—
 (i)the number of small business concerns formed with assistance from the SCORE program; (ii)the number of small business concerns expanded with assistance from the SCORE program; and
 (iii)the number of jobs created with assistance from the SCORE program. (5)Privacy requirements (A)In generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.
 (B)Administrator use of informationThis paragraph shall not— (i)restrict the access of the Administrator to program activity data; or
 (ii)prevent the Administrator from using client information to conduct client surveys. (C)Regulations (i)In generalThe Administrator shall issue regulations to establish standards for—
 (I)disclosures with respect to financial audits under subparagraph (A)(ii); and (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.
 (ii)Maximum privacy protectionThe regulations issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection..
			4.Online component
 (a)In generalSection 8(c) of the Small Business Act, as added by section 3, is further amended by adding at the end the following:
				
 (6)Online componentIn carrying out this subsection, the SCORE Association shall make use of online counseling, including by developing and implementing webinars and an electronic mentoring platform to expand access to services provided under this subsection and to further support entrepreneurs.
					.
			(b)Online component report
 (1)In generalAt the end of fiscal year 2018, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on the effectiveness of the online counseling and webinars required as part of the SCORE program, including—
 (A)how the SCORE Association determines electronic mentoring and webinar needs, develops training for electronic mentoring, establishes webinar criteria curricula, and evaluates webinar and electronic mentoring results;
 (B)describing the internal controls that are used and a summary of the topics covered by the webinars; and
 (C)performance metrics, including the number of small business concerns counseled by, the number of small business concerns created by, the number of jobs created and retained by, and the funding amounts directed towards such online counseling and webinars.
 (2)DefinitionsFor purposes of this subsection, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).
				5.Study and report on the future role of the SCORE program
 (a)StudyThe SCORE Association shall carry out a study on the future role of the SCORE program and develop a strategic plan for how the SCORE program will evolve to meet the needs of America’s entrepreneurs over the course of the next 5 years, with markers and specific objectives for year 1, year 3, and year 5.
 (b)ReportNot later than the end of the 6-month period beginning on the date of the enactment of this Act, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on small Business and Entrepreneurship of the Senate containing—
 (1)all findings and determination made in carrying out the study required under subsection (a); (2)the strategic plan developed under subsection (a); and
 (3)an explanation of how the SCORE Association plans to achieve the strategic plan, assuming both stagnant and increased funding levels.
 (c)DefinitionsFor purposes of this section, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).
			6.Technical and conforming amendments
 (a)Small Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (2)in section 22 (15 U.S.C. 649)— (A)in subsection (b)—
 (i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program. (b)Other laws (1)Section 621 of the Children's Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
 (A)in subsection (a), by striking paragraph (4) and inserting the following:  (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));; and
 (B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program. (2)Section 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.
				
